 

Case 1:13-cv-00307-EGB Document 186 Filed 07/18/19 Page 1 of 2

In the Gnited States Court of Federal Claims

No. 13-307C
(Filed: July 18, 2019)

Hk GK OR OK Rk OR eR Oe ok ok ok Ok OR ROR OR Ok OR ek Ok ok

LARRY GOLDEN,

Plaintiff,
Vv.
THE UNITED STATES,

Defendant.

ee OK ae ok ak ae kK OK Ok He ok ok oe Ok ok eR oR Ok OK

ORDER

On July 2, 2019, plaintiff filed a motion to stay this case pending
resolution of a petition that he may file at the United States Patent and
Trademark Office (“USPTO”). The court directed the government to
respond to plaintiffs motion, stating whether it opposes a stay. In the
meantime, plaintiff filed an appeal in this case to the United States Court of
Appeals for the Federal Circuit.

The government responded to plaintiff's motion to stay on July 12,
2019, stating that it does not oppose a stay for the duration of plaintiff's
contemplated petition at USPTO. The government requested courtesy copies
from plaintiff of correspondence between plaintiff and USPTO regarding his
petition.

Because plaintiffs motion to stay is unopposed and, in any event, Mr.
Golden has filed an appeal in this matter, we grant plaintiff's motion to stay.
The schedule in this matter both for parties and for non-parties is therefore
stayed. Plaintiffis directed to supply the government with courtesy copies
of correspondence between plaintiff and USPTO to keep the government up
to date on the status of plaintiff's petition.

Plaintiff is directed to file a status report within two weeks of the
Case 1:13-cv-00307-EGB Document 186 Filed 07/18/19 Page 2 of 2

conclusion of his contemplated USPTO petition.

     

ERIC G. BRUG
Senior Judge
